Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 10/19/2020, the Applicant elected Species A encompassing claims 1-17 without traverse on 12/20/2020.  Non-elected Species B encompassing claims 18-20 is withdrawn.  Elected method claims 1-17 are examined below.

Information Disclosure Statement
	Information disclosure statement (IDS) submitted on 05/03/2019 (“05-03-19 IDS”) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 05-03-19 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  INVERSE TONE PILLAR PRINTING METHOD USING POLYMER BRUSH GRAFTS



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-9, 11, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite, because the term "ultra-low" in "ultra-low-conductivity layer" is a relative and subjective term which renders the claim indefinite, because the original disclosure (i.e., specification, claims and drawings) does not provide a standard for ascertaining the requisite degree of the term "ultra-low".  A "ultra-low-conductivity layer" to one may not be considered an "ultra-low-conductivity layer" to another.  “A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite, In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc. 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)” (Quoting Section 2173.05(b).IV. of the MPEP).  Since the claims are amendable to numerous plausible claim constructions of what an "ultra-low-conductivity layer" are, the USPTO would be justified in requiring that the Applicant precisely define the metes and bounds of the claimed invention. 

Claim 8 is further indefinite, because it is unclear what is meant by "descum" because the Specification fails to provide what the metes and bounds of what "descum" are. 
Claim 11 is indefinite, because it is unclear what is meant by "metallizing same."
Claim 15 is indefinite for the same reason that claim 11 is indefinite. 
Claim 17 is indefinite for the same reason that claim 4 is indefinite. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, Park (Pub No. US 2016/0047961 A1 to Park et al.) teaches method comprising: 
providing an initial semiconductor structure (para [0071] - "Referring to FIG. 1, the operation of forming the base substrate used to fabricate the polarizer and an operation of forming a first photoresist layer according to the first embodiment may include preparing a light-transmitting substrate 10, forming a metal layer 20, forming a first capping layer 30, forming a guide layer 40, forming a hard mask layer 50, forming a second capping layer 60, forming a sacrificial layer 70, and forming first photoresist layer patterns 81 through 84.") including an underlying substrate 10, a hard mask stack 50 outward of the underlying substrate 10, a first complementary material 70, and a patterned photoresist layer 80 outward of the first complementary material 70, wherein the patterned photoresist layer 80 is patterned into 
partially etching said first complementary material 70 inward of said trenches, to provide first complementary material trench regions in said first complementary material 70 (para [0090] -"The first photoresist layer patterns 81 through 84 may serve as a mask used to form sacrificial layer patterns 71 through 74 (see FIG. 2) which will be described layer." Fig. 2 shows openings between the sacrificial layer patterns 71 and 74, the openings be attributable to "first complementary material trench regions"); 
removing said patterned photoresist layer (para [0095] - "The operation of forming the sacrificial layer patterns 71 and 74 may include removing the first photoresist layer patterns 81 through 84.");  
filling said trench regions in said first complementary material 70 with a second complementary material 94 or 95 (para [0096] - "The auxiliary guide layer 90 may be formed on top and side surfaces of the sacrificial layer patterns 71 through 74 and a top surface of the second capping layer 60..."; para [0119] -"The auxiliary guide patterns 94 through 96."), wherein said second complementary material 94 or 95 is preferentially etchable with respect to said first complementary material 70 (Fig. 3 shows preferential etching of the auxiliary guide layer 90 over the sacrificial layer patterns 71, 72, 73 and 74 to leave behind auxiliary guide patterns 91 through 98.);  
grafting a polymer brush 110 (para [0122] - "FIG. 7 is a cross-sectional view schematically illustrating an operation of coating a block copolymer 110 and an operation of heat-treating or solvent-annealing the block copolymer 110 after the operation of FIG. 6.") on said second complementary material 94 or 95 but not said first 
Nevertheless, Park, alone or in combination with other prior art of record, fails to disclose or suggest, in combination with the other claimed elements in claim 1, 
providing an organic planarization layer outward of the hard mask stack and a first complementary material outward of the organic planarization layer;
anisotropically etching said first complementary material at said intermediate regions but not said polymer brush regions; and 
etching said organic planarization layer, inward of said intermediate regions, to provide a plurality of organic planarization layer pillars in said organic planarization layer, said organic planarization layer pillars defining a plurality of organic planarization layer trenches in said organic planarization layer, said organic planarization layer trenches being inverted with respect to said photoresist pillars, said polymer brush also being removed during said etch of said organic planarization layer.
Therefore, the independent claim 1 is allowed. 
Claims 2, 3 and 10 are allowed, because they depend from the allowed independent claim 1.
But for the pending 35 U.S.C. 112(b) rejection of claim 4, claim 4 would be allowable.
Claims 5-7 are allowable, because they depend from the allowable claim 4.
But for the pending 35 U.S.C. 112(b) rejection of claim 8 and the 35 U.S.C. 112(b) rejection of claim 4, claim 8 would be allowable. 

But for the pending 35 U.S.C. 112(b) rejection of claim 11, claim 11 would be allowable. 

Independent claim 12 is allowed, because the prior art of record including Park, alone or in combination with other prior art of record, fails to disclose or suggest, in combination with the other claimed elements in claim 12, 
providing an organic planarization layer outward of the hard mask stack and a first complementary material outward of the organic planarization layer;
etching said first complementary material-second complementary material pillar regions but not said first complementary material-second complementary material trench regions with said polymer brush; and 
etching said organic planarization layer, inward of said first complementary material-second complementary material pillar regions, to provide a plurality of organic planarization layer pillars in said organic planarization layer, said organic planarization layer pillars defining a plurality of organic planarization layer trenches in said organic planarization layer, said organic planarization layer trenches being inverted with respect to said photoresist pillars, said polymer brush also being removed during said etch of said organic planarization layer.
Claims 13, 14 and 16 are allowed, because they depend from the allowed independent claim 12.
But for the pending 35 U.S.C. 112(b) rejection of claim 15, claim 15 would be allowable. 
But for the pending 35 U.S.C. 112(b) rejection of claim 17, claim 17 would be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2015/0024597 A1 to Gao et al.
Pub. No. US 2020/0058502 A1 to Chen et al.
Patent No. US 10,515,803 B1 to Lin et al.
Pub. No. US 2014/0038412 A1 to Hu et al.
Patent No. US 10,032,640 B1 to Huang et al.
Patent No. US 9,455,177 B1 to Park et al.

Pub. No. US 2019/0064667 A1 to Glodde et al.
Pub. No. US 2018/0337044 A1 to Wang et al.
Pub. No. US 2017/0170008 A1 to Park et al.
Pub. No. US 2016/0358776 A1 to Guillorn et al.
Pub. No. US 2016/0042965 A1 to Ha et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
10 February 2021